Citation Nr: 1704949	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  10-43 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include myocarditis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for ulcerative colitis.

4.  Entitlement to service connection for residuals of a left Achilles tendon rupture.

5.  Entitlement to service connection for bilateral ankle arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1985 to August 1985 and had Army Reserve service thereafter.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2013, the Veteran testified before the undersigned at the RO; a transcript of this hearing is associated with the record.

In February 2014, the Board remanded the appeal for further development, and the case has since been returned to the Board.  Unfortunately, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the November 2015 remand, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2015, the AOJ received information from the Defense Finance and Accounting Service (DFAS).  In December 2015, the Veteran submitted additional evidence, including private treatment records.  Although the Veteran has not waived AOJ consideration of this evidence, as the appeal is being remanded for further development, he will is not prejudiced by the Board's review of those records.  See 38 C.F.R. § 20.1304 (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.   

In the February 2014 remand, the Board directed the AOJ to send a letter to the Veteran giving him the opportunity to identify and provide the necessary authorization to obtain any outstanding treatment records, VA or non-VA, that were pertinent to his claim.  The Board also instructed the AOJ to obtain any outstanding service treatment records from the Veteran's periods of Army Reserve duty, including any Line of Duty determinations pertinent to his claims.

In March 2014, the AOJ sent a letter to the Veteran requested that he identify and provide the necessary authorization to obtain any VA and/or non-VA treatment records.  To date, the Veteran has not responded.

In March 2014, the AOJ submitted a request for the Veteran's complete service treatment records from the National Personnel Records Center (NPRC).  Later that month, the AOJ received a response that the information requested could not be identified based upon the information provided.  An October 2014 deferred rating decision noted that addition steps were necessary to obtain the records until any further search was deemed futile, and that such should be noted in the record.  In November 2014, a second request for any Line of Duty determinations from the Veteran's period of Reserve service.  A response was received later that month that official military personnel folders were kept by the Department of Defense, and that the AOJ should use the web-based Defense Personnel Records Information Retrieval System (DPRIS) in an attempt to obtain the Veteran's complete service records.  A request was submitted to DPRIS and, in April 2015, the Veteran's personnel records was associated with the record.  

Unfortunately, however, none of these records contain Line of Duty determinations.  Furthermore, these personnel records note that Veteran served on active duty for four months and sixteen days.  See April 1990 Enlistment/Reenlistment Document.  Although AOJ attempted to verify the Veteran's periods of service through DFAS, the report only covers the period from 1994 to 2007, and it does not contain information concerning the characterization of the Veteran's service prior to 1994.

While some service records are associated with the record, it is not clear whether his complete service records from his service in the Army Reserves have been associated with the record.  On remand, the AOJ should attempt to verify all periods of active duty, ACDUTRA, and INACDUTRA.  It should also take any necessary steps to obtain his complete service treatment records and service personnel records, including any Line of Duty determinations from his Army Reserves service.  If the Veteran's periods of active duty, ACDUTRA, and INACDUTRA are unverifiable, or his service treatment records and/or and service personnel records are unavailable, such should be documented in the record in writing.

The Board notes that the available service treatment records demonstrate complaints of or treatment for each of the claimed disorders.  For example, in May 1995, the Veteran was seen to have his blood pressure checked, and the reading was 126/90.  A February 1998 physical profile noted a dilated congestive cardiomyopathy limiting his ability to perform the Army Physical Fitness Test.  An October 2004 service treatment record noted a diagnosis of ulcerative colitis.  An April 2007 treatment records noted a left ankle sprain during a game of basketball, and he was subsequently diagnosed with a left Achilles tendon rupture.  Based upon the Veteran's competent and credible lay statements, including his testimony to the undersigned, as well as the service treatment records showing complaints of and treatment for each disorder claimed, he should be afforded VA examinations to determine the current nature and etiology of these disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Finally, given the need for further remand, the Veteran should be given another opportunity to identify and provide any necessary authorizations for any pertinent VA or non-VA records.  If he responds, the AOJ should take any necessary steps to associate any identified records with the claims file.  38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable VA to obtain any additional VA or non-VA treatment records pertinent to the claims on appeal. Specifically request that he provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records.  All reasonable attempts should be made to obtain such records.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform him and afford him an opportunity to submit any copies in his possession.

For federal records, including VA treatment records, all reasonable attempts should be made to obtain such records.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  He must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All records and/or responses received should be associated with the record.

2.  Contact any appropriate source, to include the NPRC, the Department of the Army and/or the Veteran's Army Reserves unit(s), to obtain all service records, including treatment and personnel records, and to verify his periods of active duty, ACDUTRA, and INACDUTRA.  In making these requests, use the Veteran's complete last name, as listed on his Form DD-214.  All reasonable attempts should be made to obtain such records.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  He must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All records and/or responses received should be associated with the record.

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of any a heart disorder, to include myocarditis, as well as hypertension.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(a)  The examiner should identify any current heart disorders, to include myocarditis, as well as hypertension.

(B)  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that either the heart disorder, to include myocarditis, or hypertension had its onset during, or is the result of disease or injury during any period of active duty service; or any verified period of ACDUTRA; or, is the result of injury during any verified period of INACDUTRA.  The examiner should address the February 1998 physical profile noting dilated congestive cardiomyopathy limiting his ability to perform the Army Physical Fitness Test, as well as any prehypertensive or hypertensive readings in the his service treatment records.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's heart disorder, to include myocarditis, or hypertension, and the continuity of symptomatology.  The rationale for any opinion should be provided.

4.  After all outstanding records have been associated with the claims file, the appellant should be afforded an appropriate VA examination in order to determine the current nature and etiology of any bilateral ankle disorder and any residuals of a left Achilles tendon rupture.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(a)  The examiner should identify any current bilateral ankle disorder(s), as well as any residuals of a left Achilles tendon rupture.

(B)  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that either the bilateral ankle disorder(s), or any residuals of a left Achilles tendon rupture had its onset during, or is the result of disease or injury during any period of active duty service; or any verified period of ACDUTRA; or, is the result of injury during any verified period of INACDUTRA.  The examiner should address the April 2007 service treatment record noting a left ankle sprain during a game of basketball, and subsequent records showing a diagnosis of a left Achilles tendon rupture.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's bilateral ankle disorder(s), or any residuals of a left Achilles tendon rupture, and the continuity of symptomatology.  The rationale for any opinion should be provided.

5.  After all outstanding records have been associated with the claims file, the appellant should be afforded an appropriate VA examination in order to determine the current nature and etiology of his ulcerative colitis.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  Verify the Veteran's current diagnosis of ulcerative colitis.

(B)  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's ulcerative colitis had its onset during, or is the result of disease or injury during any period of active duty service; or any verified period of ACDUTRA; or, is the result of injury during any verified period of INACDUTRA.

In offering any opinion, the examiner must consider the lay statements of record regarding the onset and the continuity of symptomatology.  The rationale for any opinion should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remains denied, he and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




